Citation Nr: 1215985	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  10-12 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a higher initial rating for service connected mild fibrositis, upper back, currently rated as 10 percent disabling.

2.  Entitlement to a higher initial rating for service connected left foot metatarsalgia, currently rated as 10 percent disabling.

3.  Entitlement to a higher initial rating for service connected gastroesophageal reflux disease (GERD), currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1987 to November 2007. 

These matters came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, that assigned initial ratings for the disabilities on appeal.

The Veteran was afforded an April 2010 RO hearing.  In May 2010, the RO issued a decision granting initial compensable (10 percent) ratings for the issues on appeal.  Since higher schedular ratings are available, the issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran was scheduled for hearing before the Board in August 2011, but did not appear.  In August 2011, he withdrew his hearing request and stated that the May 2010 RO decision satisfied his appeal.  


FINDING OF FACT

On August 18, 2011, prior to the promulgation of a new decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeals of entitlement to higher initial ratings for mild fibrositis of the upper back, left foot metatarsalgia, and GERD was requested. 


CONCLUSION OF LAW

The criteria for withdrawal of appeals on the claims of entitlement to higher initial ratings for mild fibrositis of the upper back, left foot metatarsalgia, and GERD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time or during the course of hearing on the record before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011). Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011). 

In an August 2011 statement, the Veteran withdrew his appeals concerning entitlement to higher initial ratings for mild fibrositis of the upper back, left foot metatarsalgia, and GERD and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed. 

	
ORDER

Entitlement to a higher initial rating for service connected mild fibrositis, upper back is dismissed.

Entitlement to a higher initial rating for service connected left foot metatarsalgia is dismissed.  

Entitlement to a higher initial rating for service connected GERD is dismissed.  



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


